WALLACE, JUDGE:
Claims CC-77-219a and CC-77-219b filed by the claimant, Richard L. Weekly, against the respondent were consolidated for hearing.
CC-77-219a is a claim for $1,025.85 for 26 3/4 days leave which accrued to the claimant as Administrative Officer for the respondent prior to his appointment as Acting Director. Upon the hearing of the claim, the respondent, by counsel, admitted the validity of the claim and that it should be paid.
CC-77-219b represents a claim for $1,144.98 filed by the claimant for the difference between his salary as Acting Director of the respondent agency and that of Administrative Officer for the months of July, August, and September, 1973. West Virginia Civil Service System Form CS-4 was introduced as Claimant’s Exhibit No. 1. The Form, properly executed and approved, appointed the claimant as respondent’s Acting Director effective July 2, 1973, at a salary of $1,166.66 per month. The claimant was paid $785.00 per month for the months of July, August, and September.
In view of the admissions made by the respondent in Claim CC-77-219a and the evidence presented in Claim CC-77-219b, the Court is of the opinion to and does make awards to the claimant as follows:
Claim No. CC-77-219a — $1,025.35
Claim No. CC-77-219b — $1,144.98.